      Case 2:19-cv-00130-LGW-BWC Document 1-7 Filed 10/22/19 Page 1 of 2



Lord James Christopher
128 Edgewater Trail
Canton, GA 30115


                  IN THE SUPERIOR COURT OF GLYNN COUNTY
                               STATE OF GEORGIA


State ofGeorgia,                                   Case Number
        Plaintiff                                  CR-1800318

                                                  NOTICE OF COMPLAINT,
    vs-                                           INJUNCTION AND REMOVAL

Lord James Christopher,
          Defendant




I, Victim, Lord James Christopher(hereinafter referred to as a victim) put all
agents/parties acting on behalf of County of Camden State ofGeorgia, and
Camden County Sheriffs Department for the matter ofcase no.CR-1800318 on

immediate notice that this matter is now under the jurisdiction ofthe United States
District Courtfor the Southern District ofGeorgia.
1. Victim has file a Eled a complaint, rec|uest for injunction and removal with the

District Court.

2. Victim has brought action against Camden County and all of Camden County's
agents/parties acting on behalf of case no.CR-1800318
       Case 2:19-cv-00130-LGW-BWC Document 1-7 Filed 10/22/19 Page 2 of 2



3. Victim brings this action under TITLE 42 ofthe United States Code, Section
1983,for: deprivation ofconstitutional rights under color ofstate law.
4. As ofthe 11th day of October 2019 Glynn County, and all agents/parties acting
on behalf of, are hereby on notice.

5. Camden County and all other defendants named in this action will be severed:

(i). A copy ofthe Complaint, Request for Injunction and Removal

(ii). A Summons

in the proper fashion.




Lord J




                              Certificate of service


This hereby certify that a copy ofthis document has been mailed by UPS on
10/12 /2019 to the Glynn County Superior Court District Attorney's Office at: 701
H St. #301,Brunswick, Ga.



Lord James Chri




Date
